internal_revenue_service national_office technical_advice_memorandum december third party communication none date of communication not applicable number release date index uil no case-mis no tam-142365-10 team manager ------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------------ --------------------------------------------- ---------------------------------------- ---------------- --------------- -------------------------- legend state authority location company a b c w x y z year year year year time time time ------ ----------------------------------------- ------------------------------------------------ ------------------ --------------- ----------------- -------------- -------- ----- ----- --------- ------- ------- -------- ------- ------------- ---------------------- ------------------ tam-142365-10 ------------------ ----------------------- ------------------ ------------------ ----------------------- ---------------------- time time time time time time issue was the facility at issue placed_in_service by the taxpayer prior to date conclusion the facility at issue was placed_in_service by the taxpayer prior to date facts in year taxpayer acquired technology including binding agents for making briquettes from combining a b and c with various binders taxpayer began developing a briquetting business and opened a prototype briquetting facility in year in year taxpayer began negotiations with company for the construction of a briquetting facility at location owned by company in time taxpayer and company entered into an agreement for the construction of a briquetting plant to briquette b and other in-plant a or other suitable fine materials that lease did provide that taxpayer could bring other materials onto the site and briquette those materials with the written permission of company in time taxpayer received a patent for its briquetting process providing for the briquetting of a b or c in that some month taxpayer received a ruling letter from the service which concluded that the application of its binder to c in its briquetting process resulted in a qualified_fuel for purposes of sec_29 of the internal_revenue_code in time as part of its test of the equipment at location taxpayer processed x tons of c through the briquetting facility to test the equipment by letter dated time taxpayer informed company that it intended to briquette w tons of c briquettes the letter was withdrawn after company objected in time authority issued a certificate of intent to approve an air quality permit for the briquetting facility at location the permit issued by authority allowed taxpayer to process a b and c at the facility at location beginning in time a building permit and business license were also issued to taxpayer by the relevant local authorities on time taxpayer and company entered into a revised briquetting services agreement which restates that taxpayer may not bring any c onto the premises without written tam-142365-10 permission of company taxpayer completed testing of the briquetting facility at location and began commercial operations for the purpose of producing briquettes on time from time through time taxpayer produced and sold to company z tons of briquettes using a as the feedstock material by letter dated time company notified taxpayer that it was no longer supplying any raw materials for the briquetting operation in addition to the x tons of briquettes produced using c in testing the equipment in time the facility also produced small amounts less than one ton of briquettes using c several times prior to beginning commercial operations on time finally in time taxpayer produced approximately y tons of briquettes using c part of this production was observed by an independent engineer who certified that the facility did produce briquettes using c those briquettes were consumed by company in its operations in time taxpayer and company entered into a memorandum of intent to explore producing briquettes using c with the equipment later taxpayer and company also discussed producing briquettes using a b and other materials none of these was implemented due to company’s financial problems which ultimately resulting in its bankruptcy taxpayer removed the briquetting machinery from location and attempted to find a buyer for the facility over the next several years the facility was finally relocated in year to another state where the facility with no mechanical changes produced qualified synthetic briquettes with c as the feedstock law and analysis sec_29 provides a credit for the sale to unrelated parties of qualified synthetic_fuel produced in a facility originally placed_in_service after date and before date sec_1_46-3 of the federal_income_tax regulations provides generally that property is placed_in_service when it is placed in a condition or state of readiness and availability for a specifically assigned function this definition of placed_in_service has been extensively analyzed in revenue rulings and court cases under both sec_46 and sec_167 in order to determine when a facility has reached a condition or state of readiness and availability for a specifically assigned function all facts and circumstances must be considered the service has generally looked to a number of factors to determine when a facility is in a condition or state of readiness and availability for a specifically assigned function they are approval of required licenses and permits tam-142365-10 passage of control of the facility to taxpayer completion of critical tests and commencement of daily or regular operation see generally revrul_76_526 1976_2_cb_46 revrul_76_428 1976_2_cb_47 revrul_84_85 1984_1_cb_103 these factors are not exclusive - they are used as guideposts to determine whether looking at the totality of the facts and circumstances a facility has been placed_in_service it is important to note that a facility need not have reached design capacity to be considered placed_in_service revrul_84_85 however a facility must be ready and available to produce on a sustained and reliable basis in commercial quantities to the factors used by the service courts have generally also required that the taxpayer be engaged in a trade_or_business see eg piggy wiggly southern inc v commissioner 84_tc_739 nonacq on another issue 1988_2_cb_1 aff’d on another issue 803_f2d_1572 11th cir while neither the code nor the regulations defines when a taxpayer is carrying on trade_or_business the supreme court has stated that the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit commissioner v groetzinger 480_us_345 each of these requires that all of the relevant facts and circumstances be taken into account in determining whether the taxpayer has placed the facility in service as well as whether the taxpayer is in a trade_or_business as an initial matter the briquetting facility was removed from location and stored elsewhere for several years while taxpayer attempted to locate a buyer for the facility once an asset is placed_in_service it remains in service unless the taxpayer abandons the property see eg 24_fsupp_993 d penn taxicabs stored in garage by owner without gasoline water or batteries considered available for use even though they were warehoused due to economic conditions taxpayer took allowable_depreciation deductions for the facility throughout this period and thus did not abandon the property because sec_29 requires that the facilities be placed_in_service prior to date we must examine the facts as they existed at that time however one cannot simply take a snapshot at a moment in time as events before and after the key date must be considered to determine whether the facilities at issue here were placed_in_service prior to date we shall first consider the four factors the revenue rulings using these factors involve power plants but the four factors listed above are also useful in analyzing other types of facilities a fifth factor synchronization to the power grid is useful only in the context of power plants tam-142365-10 the first factor is whether the taxpayer had secured approval of all required licenses and permits all licenses and permits necessary for operation of the facilities were secured_by the taxpayer prior to date the second factor whether control of the facility had passed to taxpayer prior to date is also satisfied by the taxpayer inasmuch as the facility was constructed by the taxpayer the third factor completion of critical tests is also in the taxpayer’s favor by time the taxpayer had completed all critical tests the fourth factor commencement of daily or regular operation is at the heart of this matter daily or regular operation is considered to have begun when a facility begins continuous operations at progressively increasing output consistent with minor testing to eliminate defects it is clear that in general a facility must be able to produce what a taxpayer intends to produce in order to be considered to be placed_in_service for example in valley natural fuels v commissioner t c memo the tax_court relying on the taxpayer’s offering circular determined that the specifically assigned function of the facility was to produce proof ethanol and concluded that the facility was not placed_in_service when it could not produce ethanol of that purity level because it lacked a certain molecular sieve production of other less pure alcohol was not considered similarly in gorgonio wind generating co v commissioner t c memo the tax_court found that the specifically assigned function of the taxpayer’s wind turbines was to produce electricity on a regular ongoing basis the turbines lacked an automatic controller so they could not produce electricity on a regular basis so the court determined that they were not placed_in_service even though the turbines were capable of producing electricity for short periods of time the taxpayer asserts that the facility at location was placed_in_service to produce briquettes including qualified synthetic_fuel and that all briquettes produced should be considered in determining whether the facility satisfies the placed_in_service tests contemporaneous documents such as the lease and other agreements with company indicate that taxpayer contemplated using the facility to produce several types of briquettes including qualified synthetic_fuel from time through time taxpayer produced and sold to company z tons of briquettes using a as a feedstock these times are prior to date thus the facility produced significant quantities of briquettes using a by date production of those briquettes demonstrated that the facility at location met the regular or daily operation requirement for briquettes while the actual production of briquettes using c as a feedstock was limited and intermittent there was no mechanical change to the facility between the use of a or c as a feedstock and therefore the production of briquettes using a as a feedstock may be considered in determining whether the facility has met the daily or regular operation tam-142365-10 requirement thus the facility at location met the regular or daily operation requirement for purposes of sec_29 thus after a review of all the relevant facts and circumstances we have determined that the taxpayer’s facility at location was placed_in_service prior to date caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
